Citation Nr: 1431538	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  97-19 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent for a left knee disability from June 2, 1996 to August 19, 2008, from November 1, 2008 to February 8, 2010, and on and after April 1, 2010.

2. Entitlement to a disability rating in excess of 10 percent for a left knee disability on the basis of limitation of extension from June 2, 1996 to August 19, 2008, from November 1, 2008 to February 8, 2010, and from April 1, 2010 to September 23, 2013, and in excess of 30 percent on and after September 24, 2013.

3. Entitlement to a disability rating in excess of 10 percent for a right knee disability from June 2, 1996 to August 19, 2008, from November 1, 2008 to February 8, 2010, and on and after April 1, 2010.

4. Entitlement to a compensable rating for scar in the left kidney area due to stab wound from June 2, 1996 to August 19, 2008, from November 1, 2008 to February 8, 2010, and on and after April 1, 2010.

5. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) from June 2, 1996 to August 19, 2008, from November 1, 2008 to February 8, 2010, and from April 1, 2010 to April 25, 2011.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, his mother, and his friend


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1986 to June 1996.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in August 1996 and November 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In October 1997, the Veteran testified before a Decision Review Officer (DRO) at the RO.  A transcript of the hearing is associated with the record.

In November 1997, the Board remanded the Veteran's claims for increased disability ratings for additional development, and an October 2002 Board decision denied the claims.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a June 2004 Order, the Veteran's appeal concerning these issues was remanded to the Board.  Subsequently, the Board remanded the Veteran's claims in January 2005, October 2005, and June 2006, and the Board denied the claims on appeal in October 2007.  The Veteran appealed the denial to the Court, and pursuant to a February 2010 Memorandum Decision and March 2010 Judgment, the Veteran's appeal was remanded to the Board.  In March 2011 and August 2013, the Board remanded the Veteran's claims for additional development.  The claims have been returned to the Board for further appellate review.

A November 2008 rating decision granted a temporary 100 percent disability rating for impairment of the left knee, postoperative, from August 20, 2008 to October 31, 2008.  In addition, a March 2010 rating decision granted a temporary 100 percent disability rating for impairment of the right knee status post arthroscopic removal of chondromalicic type defect from February 9, 2010 to March 31, 2010.  As the Veteran is receiving the maximum disability rating during those periods, the Board will not address the issues of entitlement to a higher disability rating for those times.  

In May 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.  In July 2013, the Veteran submitted additional evidence directly to the Board with a waiver of initial RO consideration.  As such, this evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2013).

In an August 2013 rating decision, the VA Appeals Management Center (AMC) granted entitlement to a TDIU and assigned an effective date of April 26, 2011.  In a May 2014 rating decision, the AMC granted an increased disability rating of 30 percent for a left knee disability based on limitation of extension and assigned an effective date of September 24, 2013.  Because the increased rating assigned to the Veteran's service-connected left knee disability is not the maximum rating available for this disability, the claim remains in appellate status.  The Board has re-characterized the issues to include staged ratings as shown on the title page.  See AB v. Brown, 6 Vet. App. 35 (1993); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The issues of entitlement to a disability rating in excess of 10 percent for migraine headaches, entitlement to service connection for a right elbow disability, entitlement to service connection for a neck disability, entitlement to service connection for hypertension, to include as secondary to service-connected disabilities, entitlement to service connection for residuals of stab wound to the left kidney, and entitlement to service connection for traumatic brain injury have been raised by the record but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

FINDINGS OF FACT

1. From June 2, 1996 to August 19, 2008 and from November 1, 2008 to February 8, 2010, the Veteran's left knee disability resulted in slight impairment.
 
2. On and after April 1, 2010, the Veteran's left knee disability resulted in moderate impairment.

3. The evidence does not demonstrate that left knee extension was limited to 15 degrees at any time from June 2, 1996 to August 19, 2008, from November 1, 2008 to February 8, 2010, or from April 1, 2010 to September 23, 2013.

4. The evidence does not demonstrate that left knee extension was limited to 30 degrees on and after September 24, 2013.

5. From June 2, 1996 to August 19, 2008 and from November 1, 2008 to February 8, 2010, the Veteran's right knee disability resulted in slight impairment.
 
6. On and after April 1, 2010, the Veteran's right knee disability resulted in moderate impairment.

7. From June 2, 1996 to August 19, 2008, from November 1, 2008 to February 8, 2010, and on and after April 1, 2010, the Veteran's scar in the left kidney area due to stab wound was manifested by itching and frequent loss of covering of skin over the scar.

8. The evidence demonstrates that the Veteran's service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation on and after November 1, 2008.


CONCLUSIONS OF LAW

1. From June 2, 1996 to August 19, 2008 and from November 1, 2008 to February 8, 2010, the criteria for a disability rating in excess of 10 percent for a left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5257 (2013).

2. On and after April 1, 2010, the criteria for a disability rating of 20 percent for a left knee disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5257 (2013).

3. From June 2, 1996 to August 19, 2008, from November 1, 2008 to February 8, 2010, and from April 1, 2010 to September 23, 2013, the criteria for a disability rating in excess of 10 percent for a left knee disability on the basis of limitation of extension have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5261 (2013).

4. On and after September 24, 2013, the criteria for a disability rating in excess of 30 percent for a left knee disability on the basis of limitation of extension have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5261 (2013).

5. From June 2, 1996 to August 19, 2008 and from November 1, 2008 to February 8, 2010, the criteria for a disability rating in excess of 10 percent for a right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5257 (2013).

6. On and after April 1, 2010, the criteria for a disability rating of 20 percent for a right knee disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5257 (2013).

7. From June 2, 1996 to August 19, 2008, from November 1, 2008 to February 8, 2010, and on and after April 1, 2010, the criteria for a 10 percent disability rating for scar in the left kidney area due to stab wound have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.21, 4.118, Diagnostic Code 7804 (2013).

8. The criteria for a TDIU have been met from November 1, 2008 to February 8, 2010 and from April 1, 2010 to April 25, 2011.  38 U.S.C.A. §§ 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  The information contained in letters dated in March 2002, June 2006, and April 2009 satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In addition, the Veteran's claims were re-adjudicated in multiple Supplemental Statements of the Case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (finding that a notice defect may be cured by issuance of a fully compliant notification followed by a re-adjudication of the claim).  

With respect to the duty to assist, the Veteran's service treatment records, VA treatment records, VA examination reports, identified private treatment records, Social Security Administration (SSA) records, and lay evidence are associated with the record.  The Veteran has also undergone multiple VA examinations in connection with his claims.  The VA examiners reviewed the medical evidence and lay statements and performed physical examinations.  Further, the examination reports provide sufficient information to rate the service-connected disabilities on appeal.  38 C.F.R. § 3.159(c)(4); Barr v Nicholson, 21 Vet. App. 303 (2007).  As such, the Board finds the examinations to be sufficient and adequate for rating purposes.  Furthermore, the Board finds the RO substantially complied with the remand directives.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2) (2013) requires that the DRO and VLJ who conduct a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  At the hearings, the DRO and VLJ explained the necessity to submit evidence indicating an increase in the severity of the Veteran's service-connected disabilities and asked questions to ascertain the extent of any current symptoms or treatment for the disabilities.  In addition, the Veteran was assisted at the hearings by an accredited representative from the American Legion.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or his representative.  The hearings focused on the elements necessary to substantiate the claims for higher disability ratings, and the Veteran, through his testimony, demonstrated that he had actual knowledge of those elements.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearings.  Therefore, the Board finds that, consistent with Bryant, the DRO and VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

There is no indication in the record that any additional evidence relevant to the issues is available and not part of the claims file.  See Pelegrini, 18 Vet. App. 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

The Board has thoroughly reviewed all of the evidence in the Veteran's claims file.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matters decided herein.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4 (2013).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2013); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Left and Right Knee Disabilities

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all these elements.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45 (2013); see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2013).  The factors involved in evaluating and rating disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint; or pain on movement.  Id.; 38 C.F.R. § 4.45.

The evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding contrary to the provisions of 38 C.F.R. § 4.14.  However, when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

From June 2, 1996 to August 19, 2008, from November 1, 2008 to February 8, 2010, and on and after April 1, 2010, the Veteran's service-connected left knee disability and right knee disability are rated as 10 percent disabling under Diagnostic Code 5257 for recurrent subluxation or lateral instability.  Under Diagnostic Code 5257, slight impairment warrants a 10 percent disability rating, moderate impairment warrants a 20 percent disability rating, and severe impairment warrants a 30 percent disability rating.  38 C.F.R. § 4.71a.

The Veteran's service-connected left knee disability also has a separate disability rating on the basis of limitation of extension under Diagnostic Code 5261.  In this respect, the Veteran's left knee disability is rated as 10 percent disabling from June 2, 1996 to August 19, 2008, from November 1, 2008 to February 8, 2010, and from April 1, 2010 to September 23, 2013, and is rated as 30 percent disabling on and after September 24, 2013.  Under Diagnostic Code 5261, extension limited to 10 degrees warrants a 10 percent disability rating, extension limited to 15 degrees warrants a 20 percent disability rating, extension limited to 20 degrees warrants a 30 percent disability rating, extension limited to 30 degrees deserves a 40 percent disability rating, and extension limited to 45 degrees deserves a 50 percent disability rating.  38 C.F.R. § 4.71a.

From June 2, 1996 to August 19, 2008

An October 1995 medical board evaluation summary shows the Veteran continued to have pain and instability of the left knee and was now experiencing increased right knee pain as well.  The right knee was stable and the pain appeared to be compensatory.  On physical examination, there was some residual enlargement/swelling of the left knee and no swelling or gross deformity of the right knee.  Both knees demonstrated a full passive range of motion with pain at full flexion.  The left knee demonstrated no ligamentous laxity; however, the right knee demonstrated a one to one-point-five positive anterior drawer on Lachman's testing.  There was no valgus or varus deficiency.  Both knees demonstrated no clicks with the McMurray test.  There was easily palpable tender medial plica bilaterally and bilateral pain with patellar entrapment.  There was also crepitus of the left knee with range of motion.  X-ray examination revealed two normal knees with normal alignment and no obvious bony deformities.  The Veteran could perform activities of daily living and walked without a limp or assistive devices.  The examiner diagnosed anterior cruciate ligament deficient, left knee, and failed reconstruction, and bilateral knee pain, consistent with symptomatic medial and suprapatellar plica, bilaterally.

On VA examination in July 1996, the Veteran reported that his knees cracked, swelled, and were very painful essentially all the time.  The left knee was still unstable post surgery, and it pained him.  He also stated that he was unable to straighten his left knee completely in terms of overextending it when standing completely straight.  On physical examination, there was slight limitation of the left knee.  He could hyperextend the right knee but could not hyperextend the left knee, and he lost approximately five to seven degrees in the left knee.  The diagnosis was bilateral knee pain, status post anterior cruciate ligament repair on the left knee by history, and possible osteoarthritis.  X-ray examination of the left knee revealed vacuum phenomenon in the lateral patellofemoral joint space in the expected location of the lateral meniscus, which the examiner found could relate to degenerative changes.

In his June 1997 Notice of Disagreement, the Veteran reported that both of his knees locked and gave out occasionally when he walked, and he could not straighten out his left knee because of the swelling.  He was given a brace for his knees.  At the October 1997 hearing, the Veteran stated that he had bad circulation in his knees and had to keep moving them while he drove.  He stated that he did not have feeling on the left side of his knee near the location of the incision.  He also stated that his right knee had sharp pains and cracked.  He reported that both knees were constantly in pain and swelled up at least twice a week.  He had braces for both knees but wore the left one all the time.  He stated that he could bend his right knee better than his left knee.

In May 2000, the Veteran reported that he had intermittent pain that was worsened by activity.  Flexion on the right knee was zero to 140 degrees, and on the left knee, it was 10 to 140 degrees.  The Veteran lacked 10 degrees of motion on his left side to complete extension.  Sensation was intact to pinprick and light touch over the dermatomes except over the anterior surface of the left patella, which was decreased to pinprick and light touch.  Muscle strength and reflexes were normal.  The patellar apprehension text was positive bilaterally, as was the Apley grinding test.  There was pain on palpation of the medial and lateral compartment of both knees, and there was no edema or erythema.  There was no crepitus on range of motion and no bony or soft tissue abnormalities.  There was no mediolateral or anteroposterior instability.  His gait was completely non-antalgic without the use of an assistive device, and there was no limp.  There was no weakened movement, no excess fatigability, no incoordination, and the VA examiner found there was not likely to be any additional range of motion lost due to pain on use, weakened movement, excess fatigability, or incoordination.  X-ray examination revealed unremarkable knees other than the prior ACL repair of the left knee.

A March 2003 VA treatment record indicates the Veteran had decreased sensation to light touch on the lateral aspect of his left lower extremity, and his gait was slightly guarded due to knee pain.  A June 2003 VA treatment record shows the Veteran reported constant, aching, throbbing pain in both knees.

A September 2003 private treatment record indicates the Veteran was treated for a right knee sprain.  The Veteran was unable to straighten his leg and complained of right knee pain.   Additional records show the Veteran was given a hinged knee brace.  A November 2003 VA treatment record shows the Veteran had no effusion of the right knee and his anterior cruciate ligament felt intact.  He had a negative McMurray test and a negative grind test on the right side.  On the left side, he had some anterior cruciate ligament laxity.  He had no distinct medial or lateral joint line pain on the right knee and no apprehension with pulling his patella laterally.  X-ray examination showed minimal arthritis of the right knee.  The assessment was popping in the right knee, consistent with a meniscal tear, although there was no physical evidence of any sort of meniscal tear.  The Veteran still had episodes of giving way on his left side, and on his right side, he had twisted his knee getting out of a car.

On VA examination in June 2005, the Veteran reported continued bilateral knee pain of a gradually increasing frequency and severity.  He had pain in one or both joints almost all day every day, worse with any strenuous use, prolonged sitting, or climbing stairs.  With climbing stairs, he also experienced pops and clicking.  He was unable to squat.  He was able to accomplish all activities of daily living as well as all activities of his job as a trucker, although he did experience frequent pain at work.  The Veteran had had two or three flare-ups in the past year, causing increased pain for a few days and resulting in a decrease of range of motion by about 10 degrees in both flexion and extension on each side.  The pain caused him to be easily fatigable.  On examination, both joints were free of redness, swelling, or other deformity.  Both were stable in all planes, without any sign of subluxation.  There was no apparent incoordination or weakness with movement.  There was no pain on movement except at extremes.  The left knee had movement from five degrees of flexion through 110 degrees and the right knee had movement from zero to 120 degrees.  There was slight anterior crepitus during the extension phase bilaterally.  A Magnetic Resonance Imaging (MRI) scan of both knees in September 2003 revealed a normal right knee and mild to moderate lateral compartment osteoarthritis on the left knee.  The diagnoses were normal exam of the right knee except for slight range of motion impairment and mild to moderate osteoarthritis of the left knee.  X-ray examination revealed osteophytes involving the medial and lateral compartment of the left knee in a small joint effusion, and there was a loose body identified in a Baker's cyst.  Both knees demonstrated an enthesiophyte involving the upper pole of the patella.  There was no evidence of joint space narrowing, osteophytes, or joint effusion in the right knee.  The impression was arthritic changes involving the left knee and unremarkable right knee.

Private treatment records dated in April 2008 indicate the Veteran's extremities exhibited normal range of motion, and there was no lower extremity edema or clubbing present.  A June 2008 VA treatment record shows the Veteran's left knee was tender posteriorly, without effusion.  There was crepitus with flexion and extension.  X-ray examination revealed some osteoarthritis.  An additional record shows the Veteran had left knee pain for several weeks and had several knee braces that he had been using.  His pain was worse with standing and ambulation, and he had some swelling there.  

In July 2008, the Veteran reported pain and instability to the left knee as well as pain to the right knee.  A MRI scan revealed that the Veteran's ACL repair was partially intact with some tendinosis.  There were some fairly advanced osteoarthritic degenerative changes of the patellofemoral and medial compartment.  There was a moderate-sized knee joint effusion and a complicated appearance of a two centimeter Baker's cyst.  X-ray examination revealed minimal medial compartment osteoarthritis and a small joint effusion in the right knee.

An August 14, 2008 VA treatment record shows the Veteran had constant pain to his left knee.  The Veteran had an antalgic gait and wore bilateral knee sleeves.  He had painful range of motion, tenderness to palpation along the medial and lateral joint lines, and crepitus.  His range of motion was zero to 110 degrees.  

From November 1, 2008 to February 8, 2010

In a December 2008 letter to the Court, the Veteran asserted that his medical records revealed chronic knee pain, joint pain, a failed ACL reconnection, cartilage damage, ligament damage, functional loss, painful motion, musculoskeletal functional impairment, instability, arthritis, degeneration, superficial scar with tenderness, skin-peeling, swelling of the left knee, superficial scar itching, and tenderness in the left kidney area.  He stated he had a history of hyperextensions, dislocations, torn or worn ligaments and tendons, swelling, popping, and locking.  He had arthritis in both knees with instability, fatigue, and poor circulation, and he had to wear knee braces daily.

A November 2009 orthopedic clinic note indicates the Veteran had no effusions but was tender to palpation on the right medial joint line.  X-ray examination in November 2009 revealed mild degenerative changes bilaterally, with no osteophytes and minimal sclerosis.  A January 2009 VA treatment record shows the Veteran continued to have knee pain and was unable to drive his truck due to pain and instability.  A February 4, 2010 VA treatment record shows the Veteran had chronic right knee pain since active duty.  He complained of catching and locking with weight-bearing activity.  He also stated that he could not work as a truck driver due to the pain.  The Veteran reported bilateral knee pain.  On examination, the right lower extremity was neurovascularly intact, and there was no effusion, warmth, or erythema.  There was tenderness to palpation on the medial joint line and the full range of motion was from zero to 110 degrees.  The assessment was right medial meniscus tear.

From April 1, 2010 to September 23, 2013

An April 2010 VA treatment record shows the Veteran continued to have knee pain and swelling after his right knee arthroscopy.  He was ambulating with a cane and wearing a hinged knee brace.  There was bilateral crepitus and pain at the medial joint lines with palpation but good range of motion.  X-ray examination revealed moderate osteoarthritic changes.   X-ray examination revealed chondrocalcinosis on the right and ACL repair on the left, along with other arthritic changes. 

On examination in September 2010, the bilateral knees extended to zero and flexed to approximately 125 degrees.  There was pain on passive range of motion.  The left knee had a varus deformity and the right one had most deformity.  A November 2010 VA treatment record indicates the Veteran reported locking and pain in the right knee.  On examination, McMurray's test was negative, and there was no joint instability or effusion. 

SSA records dated in December 2010 show the Veteran stated that he could not take care of some of the basic jobs around the house and that getting dressed, tying his shoes, and being intimate with his wife were no longer routine.  He stated that his legs lost feeling when he went to the bathroom and that he could not run to cross a busy stress or drive far distances.  The Veteran reported that he was always in pain and that he was unable to sit or stand for a long period of time.  

A January 2011 VA orthopedic note indicates the Veteran had symptoms consistent with osteoarthritis in both knees, such as increased pain with activity and some relief with rest.  There was occasional swelling but no true locking, catching, or instability.  There was mild crepitance.  An addendum record shows the Veteran's knees felt unstable at times, which had contributed to a couple of falls.  An additional record shows the Veteran's primary issue was significant pain in his knees that limited his ability to walk and engage in daily activities.  Physical examination revealed bilateral lower extremity strength was four out of five and range of motion was decreased.  Sensation was mildly decreased.  

A June 2011 VA treatment record shows the Veteran had crepitus in both knees with good range of motion.  The assessment was posttraumatic arthritis in the left knee and early arthritis in the right knee.  An additional record shows the Veteran reported constant, aching, sharp, and throbbing pain that was an eight out of 10 on the pain scale.  An October 2011 VA treatment record reflects the Veteran's knees continued to bother him in a way consistent with degenerative joint disease.  There was no locking, catching, or instability.  He had full range of motion, mild crepitance, and weak quads.  A December 2011 orthopedic note shows the Veteran's knees revealed quad atrophy but he had full range of motion.  There were no effusions and there was mild crepitance.  X-ray examination revealed degenerative joint disease bilaterally, worse on the left.  

At the May 2013 hearing, the Veteran stated that he could extend his legs approximately four to five inches off of the floor but could not flex his feet back to 90 degrees.  He stated that he had pain with every step and that if he overexerted himself or made any sudden moves, his knees would pop out.  He also reported that his knee had locked up on him once when trying to cross the street.  The Veteran stated that VA physicians told him he should not work and should especially not operate heavy equipment.  He reported that construction, truck driving, and dealing with heavy equipment were his trade.  He said he was not supposed to operate under the medications he was taking and it was also because of the limitations to his knees.  He stated that he had a lot of spasms and restless leg syndrome due to his knees.  He also stated that he had fallen because of the instability.  The Veteran reported that his knees interfered with his family time and prevented him from playing sports.  He stated that he was not supposed to walk for an extended period of time, and he could not perform yard work anymore.  If he did walk around a lot, his range of motion worsened and his legs and joints stiffened.  The Veteran's wife testified that he was limited in activities with his children and house work.  She reported that his knee pain bothered him a lot.  The friend reported that the Veteran's condition had deteriorated since service and that the Veteran was not allowed to go back to work after his first surgery.   He stated that the Veteran could not move, run, jump, or walk without a grimace on his face.  

On and after September 24, 2013

The Veteran underwent VA examination in September 2013.  The Veteran reported daily pain in both knees while resting, standing, walking, and climbing.  He denied flare-ups that impacted the function of his knees.  Right knee flexion was to 110 degrees, with pain beginning at 110 degrees, and there was no limitation of extension of the right knee, with pain beginning at 40 degrees.  There was no additional limitation after repetitive use testing.  Left knee flexion was to 100 degrees, with pain beginning at 100 degrees, and pain began at 20 degrees on extension.  There was no limitation of extension or additional loss of range of motion after repetitive use testing.  The VA examiner determined that the Veteran had functional impairment of the knees, with less movement than normal, weakened movement, pain on movement, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  He had tenderness or pain to palpation of the joint line and soft tissues of both knees.  There was no reported history of recurrent patellar subluxation/dislocation.  On both knees, the Veteran had residuals of surgeries that included pain, popping, and grinding.  The Veteran constantly used braces and occasionally used crutches and canes.  The VA examiner found the Veteran was unable to perform prolonged walking, standing, and climbing due to his knees, which impacted his ability to work.  Pain, weakness, fatigability, and incoordination did not significantly limited functional ability during flare-ups or when a joint was used repeatedly.     

Left Knee Disability

Upon review, the Board finds the Veteran's left knee disability was manifested by symptoms that resulted in slight impairment from June 2, 1996 to August 19, 2008 and from November 1, 2008 to February 8, 2010.  Here, the Board finds significant that on examination in May 2000 the Veteran's gait was completely non-antalgic without the use of an assistive device, and there was no weakened movement, excess fatigability, or incoordination.  In March 2003, the Veteran's gait was only slightly guarded due to knee pain, and the November 2003 VA treatment record reflects a finding that the Veteran had "some" anterior cruciate ligament laxity.  Additionally, VA examination in June 2005 revealed that the Veteran's left knee was stable in all planes, without any sign of subluxation, and there was no apparent incoordination or weakness with movement.  X-ray examination in November 2009 revealed only mild degenerative changes.  Based on the medical evidence, the Board finds the Veteran's service-connected left knee disability does not warrant a disability rating in excess of 10 percent under Diagnostic Code 5257 during these periods.  38 C.F.R. § 4.71a.

However, the Board finds the evidence demonstrates the Veteran's left knee symptoms resulted in moderate impairment on and after April 1, 2010.  In particular, the Board notes the January 2011 VA treatment record shows the Veteran's knees had contributed to a few falls and that the pain in his knees limited his ability to walk and engage in daily activities.  Additionally, the VA examiner in September 2013 found the Veteran had functional loss with less movement than normal, weakened movement, pain on movement, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  As such, the Veteran's service-connected left knee disability warrants a disability rating of 20 percent on and after April 1, 2010 under Diagnostic Code 5257.  38 C.F.R. § 4.71a.

The Board acknowledges the Veteran's competent lay statements describing his symptoms and their effects on his daily life and occupation.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In granting the increased disability rating on and after April 1, 2010, the Board has recognized the Veteran's statements that he had fallen as a result of his knee instability and that his left knee disability interfered with his family time and prevented him from walking for too long and playing sports.  For all the periods on appeal, the Board has also based the decision on the objective medical evidence, which demonstrates consideration of the Veteran's statements and includes the information necessary to rate the Veteran's disability under the rating criteria.  

Based on a review of all the evidence, and resolving the benefit of the doubt in favor of the Veteran, the Board finds the evidence supports a disability rating of 20 percent, but no more, for a left knee disability on and after April 1, 2010.  38 C.F.R. § 4.73, Diagnostic Code 5257; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left Knee Disability, Limitation of Extension

With respect to the 10 percent disability rating for the Veteran's left knee disability on the basis of limitation of extension under Diagnostic Code 5261 from June 2, 1996 to August 19, 2008, from November 1, 2008 to February 8, 2010, and from April 1, 2010 to September 23, 2013, the evidence does not demonstrate extension limited to 15 degrees.  In July 1996, there was slight limitation of the left knee, with approximately five to seven degrees lost.  In May 2000, the Veteran lacked 10 degrees of motion on his left side to complete extension, and in June 2005, the left knee had movement from five degrees to 110 degrees.  On examination in August 2008, the Veteran's range of motion was from zero to 110 degrees, and in September 2010, extension was to zero degrees.  In October 2011, the VA physician reported the Veteran had full range of motion.  As such, the Board finds the preponderance of the evidence does not support a disability rating in excess of 10 percent for a left knee disability on the basis of limitation of extension during these appeal periods.  In addition, the evidence does not demonstrate extension limited to 30 degrees to warrant a disability rating in excess of 30 percent for a left knee disability at any time on or after September 24, 2013.  38 C.F.R. § 4.71a, Diagnostic Code 5261; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Right Knee Disability

Based on a review of the evidence, the Board finds the Veteran's right knee disability was manifested by symptoms that resulted in slight impairment from June 2, 1996 to August 19, 2008 and from November 1, 2008 to February 8, 2010.  In June 1997, the Veteran reported that his knee locked and gave out occasionally when he walked, and in October 1997, he stated that his right knee had sharp pains and cracked.  However, in May 2000 the Veteran's gait was completely non-antalgic without the use of an assistive device, and there was no weakened movement, no excess fatigability, and no incoordination.  X-ray examination in September 2003 revealed only minimal arthritis of the right knee, and in June 2005, his right knee was stable in all planes without any sign of subluxation.  There was also no apparent incoordination, weakness with movement, or pain with movement except at the extremes.  X-ray examination in November 2009 revealed only mild degenerative changes.  Therefore, the Board finds the evidence does not warrant a disability rating in excess of 10 percent for a right knee disability during these periods.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

However, the Board finds the evidence indicates the Veteran's right knee symptoms resulted in moderate impairment on and after April 1, 2010.  Specifically, X-ray examination in April 2010 revealed moderate osteoarthritic changes, and the Veteran was ambulating with a cane.  On examination in September 2010, the Veteran's right knee had the most deformity, and the January 2011 VA treatment records indicate the Veteran's knee had contributed to a couple of falls.  The September 2013 VA examination report also indicates the Veteran had functional impairment of the knee, with less movement than normal, weakened movement, pain on movement, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  In addition, the VA examiner found the Veteran was unable to perform prolonged walking, standing, and climbing due to his knees, which impacted his ability to work.  As such, the Board finds the Veteran's right knee disability warrants a 20 percent disability rating for moderate impairment under Diagnostic Code 5257 on and after April 1, 2010.  38 C.F.R. § 4.71a.

Again, the Board has considered the Veteran's competent lay statements describing his symptoms and their effects on his daily life and occupation.  Jandreau, 492 F.3d at 1377; Layno, 6 Vet. App. at 469; see also Buchanan, 451 F.3d 1331.  In granting the 20 percent disability rating on and after April 1, 2010, the Board has recognized the Veteran's statements that his knee felt unstable and had contributed to a couple of falls.  In addition, the Board has considered the Veteran's reports that his knee disability interfered with his family time and prevented him from doing yard work and playing sports.  For all the periods on appeal, the Board has based the decision on the objective medical evidence, which demonstrates consideration of the Veteran's statements and the information necessary to rate the Veteran's disability under the rating criteria.  Therefore, resolving the benefit of the doubt in favor of the Veteran, the Board finds the evidence supports a disability rating of 20 percent, but no more, for a right knee disability on and after April 1, 2010.  38 C.F.R. § 4.73, Diagnostic Code 5257; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Scar

The Veteran's scar in the left kidney area due to stab wound is currently rated as noncompensable under Diagnostic Code 7805 during the periods on appeal.  38 C.F.R. § 4.118.

Effective October 23, 2008, VA revised the criteria for the evaluation of scars to allow for separate evaluations for scars that are both disfiguring and painful.  73 Fed. Reg. 54,710-12 (Sept. 23, 2008).  The implementing regulation for the new rating criteria provides that these revisions apply only to applications for benefits received by VA on or after October 23, 2008.  VA's General Counsel, in a precedent opinion, has held that when a new regulation is issued while a claim is pending before VA, unless clearly specified otherwise, VA must apply the new provision to the claim from the effective date of the change as long as the application would not produce retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  In this case, the Board will apply both the old and new regulations.

Prior to October 23, 2008, scars (other than those involving the head, face, or neck) that are deep or that cause limited motion warranted a 10 percent rating for an area or areas exceeding 6 square inches (39 sq. cm.).  A 20 percent rating was warranted for an area or areas of such scars exceeding 12 square inches (77 sq.cm.).  38 C.F.R. § 4.118, Diagnostic Code 7801 (2008).  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, were separately rated and combined in accordance with 38 C.F.R. § 4.25.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note (1) (2008).  A deep scar was one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note (2) (2008).  A 10 percent rating was also warranted for scars (other than those on the head, face, or neck) that were superficial and that did not cause limited motion, provided that they covered an area or areas of 144 square inches (929 sq. cm.) or greater.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2008).  A 10 percent rating was also warranted for scars which were superficial and unstable.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2008).  An unstable scar was one where, for any reason, there was frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2008).  A 10 percent rating was also warranted for a superficial scar which was painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).  Other scars were rated based on the limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2008).

Under the most recent criteria, Diagnostic Code 7804 pertains to evaluation of scars that are unstable or painful, with the assignment of a 10 percent rating for one or two such scars, a 20 percent rating for three or four scars, and a 30 percent rating for five or more scars.  Note 1 defines an unstable scar as one where, for any reason, there is frequent loss of covering of skin over the scar.  Note 2 provides that where one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note 3 states that scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under 7804 when applicable.  38 C.F.R. § 4.118 (2013).

Diagnostic Codes 7801 and 7802 continue to provide for assignment of disability evaluations on the basis of surface area of the affected scars.  The revised Diagnostic Code 7805 applies to other scars (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804.  A rating is to be assigned on the basis of any disabling effect(s) not considered in a rating provided under diagnostic codes 7800-04 under another appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2013).

From June 2, 1996 to August 19, 2008

On VA examination in July 1996, there was a well-healed scar in the left lower back, approximately two inches in length, with slight keloidation and no significant sequela.  In his June 1997 Notice of Disagreement, the Veteran reported that his scar still caused him pain and discomfort.  He stated that it would spasm and drew the muscles tight around the wound area, causing pain.  In addition, he had to favor this area whenever he exercised.  At the October 1997 hearing with the DRO, he stated that his scar was about two inches and that he had muscle spasms in that area.  He also stated that there was a numb feeling around there and that it itched as if it was still healing.  It never opened up on him but it did cramp up on him when he was running.

On VA examination in May 2000, the Veteran reported deep muscle spasms on occasion but denied any problems with the scar itself.  The scar was approximately 1.25 inches in length, very linear, and only two millimeters in width in the left posterior thorax flank area.  It was non-tender and smooth to touch but slightly raised from the surrounding skin.  There was no ulceration or breakdown of the skin.  There was no underlying tissue loss, and no edema, inflammation, or keloid formation.  The scar was mildly hyperpigmented.  There was no disfigurement and no limitation of function by the scar.

In June 2005, the Veteran reported left flank pain of a frequent nature but was not concerned about the scar.  The scar was approximately two inches long, elliptical in shape, and approximately .5 inches in width at its widest margin.  It was flat, non-tender, and slightly darker than the surrounding skin.  The scar was not poorly nourished, and there was no sign of current or past ulceration, infection, or any other complication.  The VA examiner found the deeper muscular pain was probably related to the Veteran's back strain.

From November 1, 2008 to February 8, 2010

In a December 2008 letter to the Court, the Veteran asserted that his medical records revealed a superficial scar with tenderness, skin-peeling, and itching.  The Veteran reported that at times his superficial scar wound was very irritable with itching and sometimes developed a rash.    

On and after April 1, 2010

At the May 2013 hearing, the Veteran reported that his scar lost skin when he scratched and that he occasionally used a cream on the scar if he got a raw feeling.  Also, he stated that he got jabbing, stabbing pains in the scar sometimes.  He stated that it was constantly sensitive.  The Veteran's wife had noticed him scratching the scar and putting cream on the scar and that it had lost skin.

In September 2013, the Veteran underwent VA examination in connection with his claim.  A CT scan of the abdomen performed in May 2013 revealed a 4.1 by 2.2 centimeter hernia of fat in the posterlateral aspect of the abdominal wall, left flank.  The scar was not painful or unstable.  It was three centimeters in length, non-tender, horizontal, pruritic, and linear.  The Veteran did not have a non-linear deep scar.  None of the Veteran's scars resulted in limitation of function, and there was no associated muscle or nerve damage.  The Veteran's scars did not impact his ability to work.  

Resolving the benefit of the doubt in favor of the Veteran, the Board finds a 10 percent disability rating is warranted under Diagnostic Code 7804 for scar in the left kidney area due to stab wound based on the Veteran's competent and credible reports of itching and loss of skin.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  However, because the evidence does not show that the Veteran's scar was described as deep and nonlinear, with an area of at least 12 square inches, or resulted in limitation of motion or function, the Board finds a higher disability rating is not warranted.  38 C.F.R. § 4.118, Diagnostic Codes 7801-7802.  

The Board notes the Veteran's reports that his scar was tender and that he had stabbing pains in his left kidney area.  However, the Board finds more probative the VA examiner's conclusions that these pains were related to the Veteran's back disability, for which he is separately service-connected.  In addition, the Veteran consistently denied concerns with respect to the scar itself on examination, and the scar was not found to be painful on VA examination.  As such, the Board finds a 10 percent disability rating is warranted for an unstable scar under 38 C.F.R. § 4.118, Diagnostic Code 7804.

Extraschedular Consideration

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service.  38 C.F.R. 
§ 3.321(b)(1) (2013).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

In this case, the Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the ratings assigned herein inadequate.  The Veteran's service-connected left knee disability, right knee disability, and scar are evaluated as disabilities of the musculoskeletal system and skin, respectively, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by these disabilities.  Thun, 22 Vet. App. at 115; see also 38 C.F.R. §§ 4.71a, 4.118.  Throughout the periods on appeal, the Veteran's knee disabilities were manifested by pain, instability, and limitation of motion.  The Veteran's scar was manifested by itching and loss of covering of the skin over the scar.  When comparing these disability pictures with the symptoms contemplated by the Rating Schedule, the Board finds the Veteran's experiences are contemplated by the evaluations assigned.  Evaluations in excess of that assigned are provided for certain manifestations of disabilities of the musculoskeletal system and skin, but the medical evidence does not demonstrate that those manifestations are present in this case.  Here, the Board finds the criteria for the evaluations assigned more than reasonably describe the Veteran's disability levels and symptomatology throughout the periods on appeal, and therefore, the schedular evaluations are adequate and no referral is required.   See 38 C.F.R. §§ 4.71a, 4.118; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

TDIU

Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. § 4.16(b).  Factors such as employment history, as well as educational and vocational attainments, should be considered.  Id.  For VA purposes, the term unemployability is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The word substantially suggests intent to impart flexibility into a determination of a veteran's overall employability, as opposed to requiring the veteran to prove that he is 100 percent unemployable.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities; provided that, if there is only one such disability, this disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a); see also 38 C.F.R. §§ 3.340, 3.341.  For purposes of one 60 percent disability or one 40 percent disability in combination, disabilities of a common etiology or from a single accident are considered to be one disability.  38 C.F.R. § 4.16(a).  

In this case, the minimum schedular criteria for a TDIU were not met from June 2, 1996 to August 19, 2008, from November 1, 2008 to February 8, 2010, and from April 1, 2010 to April 25, 2011.  However, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards are required to submit to the Chief Benefits Director or Director, Compensation and Pension Service, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Id.  

In October 1995, the examiner determined the Veteran was unable to perform heavy labor because of bilateral knee pain.  He was able to perform administrative duties or activities which did not require strenuous exertion.  At the October 1997 hearing with the DRO, the Veteran reported that he worked as a truck driver.  The May 2000 VA examination report shows the Veteran was working as a truck driver.  A March 2003 VA treatment record shows the Veteran owned his own business driving trucks.  The June 2005 VA examination report showed the Veteran was able to perform all of the activities of his job as a trucker.  

An October 2007 financial status report shows the Veteran reported he had worked as a part-time driver since June 2007.  He was self-employed and leased to a transportation company.  A November 2007 letter from a Veterans Affairs Officer shows the Veteran was on the road a lot working as a truck driver.   In June 2008, the Veteran reported that he was a part-time truck driver.  In July 2008, the Veteran reported that he was rarely driving a truck, although that was his occupation.  

An October 2008 VA treatment record shows that a VA physician found the Veteran's recent orthopedic surgery had made him unable to work.  The VA physician reported that the Veteran had lost all of the operable 18-wheelers in his trucking company.  A notation indicates the Veteran's unemployability was temporary.  In December 2008, a VA physician reported that the Veteran was unable to physically do his occupation as a result of the injuries he had sustained during active duty.  

A January 2009 VA treatment record indicates the Veteran was unable to drive his truck due to knee pain and instability.  VA treatment records dated in November 2009 show the Veteran was unable to work due to chronic pain.  In December 2009, the Veteran stated he was unemployed with no income and unable to work.  A January 2010 VA treatment record indicates the Veteran was still unable to work.

In December 2010, the SSA determined the Veteran was not disabled through December 31, 2008.  Specifically, the SSA found the Veteran's PTSD, arthritis in the knees and hips, migraines, neck condition, and back injuries did not limit his ability to perform all types of work.  SSA records indicate the Veteran did not work in 2009 and would not work in 2010.  He reported that he had stopped working on August 15, 2008 because of his medical conditions and that he had been medically disabled since 1996.  He reported that he had worked as a truck driver from 1996 to August 2008 taking trailers to and from ports.  He stated that he could not take care of some of the basic jobs around the house and that getting dressed, tying his shoes, and being intimate with his wife were no longer routine.  He stated that his legs lost feeling when he went to the bathroom and that he could not run to cross a busy stress or drive far distances.  The Veteran reported that he was always in pain and that he was unable to sit or stand for a long period of time.  An SSA examiner found the Veteran did not retain the capacity to perform his past relevant work.  He stated that the Veteran had owned and operated his business through August 15, 2008.  Although he had reduced the hours he worked physically driving the truck, he continued to make management decisions at least through August 2008.

In January 2011, a VA physician indicated that the Veteran was unable to pursue gainful employment due to his multiple medical problems and PTSD.  An August 2011 VA treatment record indicates the Veteran had been unable to work for a considerable period of time.  The VA social worker reported that the Veteran was physically unable to work due to pain and service-related injuries. 

In March 2013, the Veteran testified that he had been unemployed since August 2008 due to his service-connected disabilities.  He reported that his trade was construction, truck driving, and dealing with heavy equipment.  The Veteran stated that following his separation from service, his VA physician told him that he was not supposed to work, to include operating heavy equipment, as the result of the limitations of his knees and the pain medication he was taking for his knees.  

In December 2013, the Director of the VA Compensation and Pension Service performed an administrative review of the issue of entitlement to a TDIU on an extraschedular basis.  The Director found the evidence did not demonstrate that the Veteran was unable to engage in substantially gainful employment due to service-connected disabilities prior to April 26, 2011.  

In this case, there is conflicting evidence as to whether the Veteran's service-connected disabilities precluded gainful employment consistent with his education and occupational experience prior to April 2011.  It is the Board's responsibility to evaluate the probative value of all the evidence.  See Owens v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Upon review, the Board finds significant the multiple statements from various VA physicians and social workers indicating the Veteran was unable to work due to his service-connected disabilities following his surgery in August 2008.  In particular, the December 2008 VA physician stated the Veteran was unable to physically do his occupation specifically due to the injuries he had sustained during active duty.  In addition, the VA physician in January 2009 reported that the Veteran was unable to drive his truck due to knee pain and instability.  Furthermore, the January 2011 VA physician found the Veteran was unable to pursue gainful employment due to his multiple medical problems and PTSD.  

However, the Board also affords some probative value to the determination of the Director of the VA Compensation and Pension Service, who reviewed the Veteran's claims file.  Nevertheless, the Board notes the Director did not identify the Veteran's specific disabilities and did not highlight any evidence specific to the Veteran's claim when providing the opinion, which the Board finds detracts from the probative weight of the determination.  Moreover, although the Board is precluded from initially assigning an extraschedular rating, there is no restriction on the Board's jurisdiction to review the denial of an extraschedular rating on appeal.  Floyd v. Brown, 9 Vet. App. 88, 96-97 (1996); see also Anderson v. Shinseki, 22 Vet. App. 423 (2009).

Therefore, resolving the benefit of the doubt in favor of the Veteran, the Board finds the evidence demonstrates that the Veteran's service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation following his left knee operation in August 2008.  In this case, the effective date for the award is the date following the temporary 100 percent disability rating assigned from August 20, 2008 to October 31, 2008.  Accordingly, entitlement to a TDIU is warranted on an extraschedular basis from November 1, 2008 to February 8, 2010 and from April 1, 2010 to April 25, 2011.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).   


ORDER

Entitlement to a disability rating in excess of 10 percent for a left knee disability from June 2, 1996 to August 19, 2008 and from November 1, 2008 to February 8, 2010 is denied.

Entitlement to a disability rating of 20 percent for a left knee disability on and after April 1, 2010 is granted.

Entitlement to a disability rating in excess of 10 percent for a left knee disability on the basis of limitation of extension from June 2, 1996 to August 19, 2008, from November 1, 2008 to February 8, 2010, and from April 1, 2010 to September 23, 2013 is denied.

Entitlement to a disability rating in excess of 30 percent for a left knee disability on the basis of limitation of extension on and after September 24, 2013 is denied.

Entitlement to a disability rating in excess of 10 percent for a right knee disability from June 2, 1996 to August 19, 2008 and from November 1, 2008 to February 8, 2010 is denied.

Entitlement to a disability rating of 20 percent for a right knee disability on and after April 1, 2010 is granted.

Entitlement to a disability rating of 10 percent for scar in the left kidney area due to stab wound from June 2, 1996 to August 19, 2008, from November 1, 2008 to February 8, 2010, and on and after April 1, 2010 is granted.

Entitlement to a TDIU from November 1, 2008 to February 8, 2010 and from April 1, 2010 to April 25, 2011 is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


